Case: 12-10198         Date Filed: 08/15/2012   Page: 1 of 2

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10198
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 9:11-cv-80031-KAM


ANNABEL MANTZ,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                               versus

SOCIAL SECURITY ADMINISTRATION,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellee.
                                      ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 15, 2012)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

         Annabel Mantz appeals the district court’s dismissal of her pro se complaint
              Case: 12-10198       Date Filed: 08/15/2012   Page: 2 of 2

seeking Social Security disability benefits. The district court found, and Mantz

herself concedes, that Mantz failed to exhaust her administrative remedies prior to

bringing suit in the district court. Mantz, who has previously been unsuccessful

seeking disability benefits, stated that she was circumventing the administrative

appeals process because she “felt she would get justice this way and not get any

justice going through the Disability appeal process . . . .” The district court found

that it lacked subject matter jurisdiction because Mantz had failed to exhaust her

administrative remedies.

      We review de novo the district court’s determination that it lacked subject

matter jurisdiction. See Cash v. Barnhart, 327 F.3d 1252, 1255 n.4 (11th Cir.

2003) (per curiam). Federal courts may not review administrative decisions

except as provided for in 42 U.S.C. § 405(g), Bloodsworth v. Heckler, 703 F.2d
1233, 1236 (11th Cir. 1983), and to obtain review under § 405(g), a Social

Security claimant must have presented a claim for benefits to the Commissioner

and exhausted her administrative remedies, Crayton v. Callahan, 120 F.3d 1217,

1220 (11th Cir. 1997). Because Mantz failed to exhaust her remedies and she does

not raise a constitutional claim, the district court properly concluded that it lacked

jurisdiction to hear her appeal.

      AFFIRMED.

                                           2